                  UNITED STATES DISTRICT COURT
                 MIDDLE DISTRICT OF PENNSYLVANIA

ERIE INSURANCE EXCHANGE,               :
as subrogee of WILLIAM and
MARIA WOZNIAK,                         :   CIVIL ACTION NO. 3:CV-18-2126

                                       :
     Plaintiff                                  (JUDGE MANNION)
                                       :
           v.
                                       :
GREE USA, INC., et al.,
                                       :
     Defendants

                              MEMORANDUM

     Presently before the court in this product liability action alleging design
and manufacturing defects is a motion to dismiss filed by defendants Gree
Electric Appliances, Inc. of Zhuhai (“Gree China”) and Hong Kong Gree
Electric Appliances Sales, Ltd. (“Gree Hong Kong”), made pursuant to
Fed.R.Civ.Pro. 12(b)(5). (Doc. 14). The motion argues that the complaint,
which plaintiff Erie Insurance Exchange (“Erie”) filed, alleging that a Gree
manufactured dehumidifier caused a fire at the Old Forge, PA residence of its
insureds, William and Maria Wozniak, should be dismissed for failure to
properly serve the foreign defendants under the Hague Service Convention
and, under Pennsylvania and California law. The motion alternatively argues
that service of Erie’s complaint on the two defendants should be quashed.
Because Erie properly served Gree China and Gree Hong Kong in the United
States under Fed.R.Civ.P. 4, as well as under California law, the motion to
dismiss will be DENIED IN ITS ENTIRETY, and these defendants will be
directed to answer Erie’s complaint.


I.    BACKGROUND
      On November 5, 2018, Erie filed a complaint raising one count of
product liability alleging that defendants Gree USA, Inc., MJC America, Ltd.,
Gree China and Gree Hong Kong placed into the stream of commerce a
defectively designed dehumidifier that caused the February 11, 2018 fire and
damage to the home and personal property of its insureds. Erie also alleges
that Gree Hong Kong and Gree China falsely represented that its
dehumidifiers were certified by Underwriter’s Laboratory (“UL”) and, that the
design and material used in manufacturing their dehumidifiers complied with
UL Standards and fire ratings. Gree China is a Chinese corporation with its
principal place of business in Qianshan Zhuhai Guang Dong, China, and Gree
Hong Kong is a Chinese corporation with its principal place of business in
Tsin Sha Tsui Kowloon, Hong Kong. However, the complaint also alleges that
Gree USA is a California corporation and a wholly owned subsidiary of Gree
Hong Kong, which was formed for the purposes of marketing and distributing
to retailers dehumidifiers in the United States. The complaint also alleges that
the subject dehumidifier was manufactured by Gree China, and distributed by
Gree Hong Kong and Gree USA to a retailer in Pennsylvania.
      Gree USA and MJC America were served with the summons and Erie’s
complaint and jointly filed an answer with affirmative defenses on November
21, 2018. (Doc. 8).

                                       2
      Erie initially served Gree China and Gree Hong Kong by hand delivering
its complaint and the summons to “Michele” (last name unknown) at the
principal place of business of Gree USA, 4195 Chino Hills Avenue #1026,
Chino Hills, California (the “California Address”). (Doc. 3). According to Erie,
“Michele” was the person in charge at the business address for Gree USA.
Erie later sent, by U.S. First Class mail, its complaint and summons to Gree
China and Gree Hong Kong to the Gree USA’s California Address to the
attention of Ming Chu Dong, the President and CEO of Gree China and Gree
Hong Kong. (Doc. 3). Erie’s evidence reveals that Ming Chu Dong is also
known as Dong Mingzhu. (Doc. 16). Erie did not attempt to serve Gree China
and Gree Hong Kong at their principal place of business in China.
      On December 4, 2018, Gree China and Gree Hong Kong filed their
instant motion to dismiss under Rule 12(b)(5) arguing that they have been
improperly served. (Doc. 14). On December 10, 2018, Erie filed its brief in
opposition with an Affidavit of its counsel, William N. Clark, Jr., and attached
exhibits. (Docs. 15 & 16). On December 19, 2018, Gree China and Gree
Hong Kong filed a reply brief with an attached unpublished opinion. (Doc. 17).
Neither Gree USA nor MJC America filed an opposition brief to the motion
and, thus they are deemed as not opposing it.


II.   STANDARDS
      The court in Nationwide Mutual Insurance Company v. Gree USA, Inc.,
2019 WL 1244093 (W.D.Pa. March 1, 2019), adopted by 2019 WL 1243280

                                       3
(W.D.Pa. Mar. 18, 2019), a case directly on point with the instant case,
recently stated the following standard regarding a Rule 12(b)(5) motion filed
by Gree China and Gree Hong Kong:

      To comport with due process, in the absence of service of
      process or a waiver of service by the defendant, a court ordinarily
      may not exercise power over a party named as defendant in the
      complaint. Murphy Bros., Inc. v. Michetti Pipe Stringing, Inc., 526
      U.S. 344, 350 (1999). Accordingly, pursuant to Federal Rule of
      Civil Procedure 12(b)(5), a complaint may be dismissed for
      insufficient service of process. Once a challenge to the sufficiency
      of service is lodged, “the party asserting the validity of service
      bears the burden of proof on that issue.” Grand Entertainment
      Group, Ltd. v. Star Media Sales, Inc., 988 F.2d 476, 488 (3d Cir.
      1993); and see 4A Charles A. Wright and Arthur R. Miller, Federal
      Practice and Procedure §1083 (1987). This burden can be met by
      a preponderance of the evidence using affidavits, depositions,
      and oral testimony. Pristas v. Esper, 2018 WL 1427089, at *5
      (W.D.Pa. Mar. 22, 2018), citing State Farm Mut. Auto. Ins. Co. v.
      Tz’doko V’Chesed of Klausenberg, 543 F. Supp. 2d 424, 428
      (E.D. Pa. 2008) (quoting Villanova v. Solow, 1998 WL 643686, at
      *1 (E.D.Pa. Sept. 18, 1998)).
      Moreover, “Rule 4(h)(1) states that there are two acceptable methods
for serving a ‘domestic or foreign corporation ... in a judicial district of the
United States.’” Nationwide Property and Casualty Insurance Company v.
Gree USA, Inc., 2018 WL 6419955, *1 (S.D.OH. Dec. 6, 2018) (citing
Fed.R.Civ.P. 4(h)(l)(A)-(B)). Specifically, the Ohio district court, id., explained,
      Those methods are “in the manner prescribed by Rule 4(e)(1) for
      serving an individual” or “by delivering a copy of the summons
      and complaint to an officer, a managing or general agent, or any
      other agent authorized by appointment or by law to receive
      service of process and—if the agent is one authorized by statute
      and the statute so requires—by also mailing a copy of each to the
      defendant.” Id.


                                         4
       “In relevant part, Rule 4(e) provides that in regard to the service on a
foreign corporation within a judicial district of the United States (pursuant to
Rule 4(h)(1)(A)), service may be accomplished by: (1) following state law for
serving a summons in an action brought in court of general jurisdiction in the
state where the district is located or where service is made....” Nationwide
Mutual Insurance Company v. Gree USA, Inc., 2019 WL 1244093, *2 (citing
Fed.R.Civ.P. 4(e)(1) (italics added)).
       Service on a corporation in a foreign country “may occur at a place not
within any judicial district of the United States: (1) by any internationally
agreed means of service that is reasonably calculated to give notice, such as
those authorized by the [Hague Convention].” Id. at *2-*3 (citing Fed.R.Civ.P.
4(f)(1)).


III.   DISCUSSION
       Gree China and Gree Hong Kong argue that the service made on them
by Erie at the California Address, through Gree USA, is not proper since Erie
did not comply with the requirements of the Hague Convention on the Service
Abroad of Judicial and Extrajudicial Documents (the “Hague Convention”), or
with Pennsylvania and California law regarding service. As succinctly stated
by the court in Nationwide Mutual Insurance Company v. Gree USA, Inc.,
2019 WL 1244093, *21, “Gree China and Gree Hong Kong contend that the

       1
      The court notes that the very recent case of Nationwide Mutual
Insurance Company v. Gree USA, Inc., 2019 WL 1244093 (W.D.Pa.),

                                         5
symbiotic and interdependent relationship between the various Gree
companies is insufficient to permit service of process through the business
address of Gree USA and, accordingly, move to dismiss the complaint or, in
the alternative, to quash service of process as to each defendant.”
      Erie has established through its exhibits that Gree USA is a wholly
owned subsidiary of Gree Hong Kong, and that Gree Hong Kong is the wholly
owned subsidiary of Gree China. (Doc. 16). Erie contends that service was
proper since it mailed the summons and its complaint to Ming Chu Dong
(a/k/a Dong Mingzhu), Chairperson of Gree China and Gree Hong Kong, and
the director of Gree USA, to her at the California Address, i.e., the business
address of Gree USA. Erie has also shown that Ming Chu Dong is the
General Manager of Gree China and that she has “responsibility over every
aspect of Gree China’s operations.” Additionally, “the purpose of Gree USA
is to act as the distributor of Gree China products within the United States,
with orders funneled through Gree Hong Kong.” Nationwide Mutual Insurance
Company v. Gree USA, Inc., 2019 WL 1244093, *1.
      A. Hague Convention
      Initially, Gree China and Gree Hong Kong argue that service on foreign
corporations can only be made pursuant to the Hague Convention. They rely
upon Rule 4(f)(1) and cite to several cases for support, particularly



addressed facts and issues that are almost identical to the facts and issues
in the instant case, and denied the Rule 12(b)(5) motion to dismiss of Gree
China and Gree Hong Kong.

                                      6
Volkswagon AG v. Schlunk, 486 U.S. 694 (1988). Gree China’s and Gree
Hong Kong’s reliance on Volkswagon AG is misplaced. In Volkswagon AG,
486 U.S. at 707, the Supreme Court held that service on a foreign corporation
did not have to comport with the Hague Convention “[w]here service on a
domestic agent is valid and complete under both state law and the Due
Process Clause.” The Supreme Court further stated that “there is no ...
evidence in the negotiating history that the Convention was meant to apply to
substituted service on a subsidiary ..., which clearly does not require service
abroad under the forum’s internal law.” Id. at 704. Thus, if “service, under
state law, [does] not necessarily require transmittal of the relevant documents
[abroad], the Hague Service Convention simply [is] not implicated.”
Nationwide Property and Casualty Insurance Company v. Gree USA, Inc.,
2018 WL 6419955, *2 (S.D.OH.) (quoting Yamaha Motor Co., Ltd. v. Superior
Court, 94 Cal. Rptr. 3d 494, 498 (Cal. Ct. App. 2009)).
      The cases of Nationwide Mutual Insurance Company v. Gree USA, Inc.,
2019 WL 1244093 (W.D.Pa.), and Nationwide Property and Casualty
Insurance Company v. Gree USA, Inc., 2018 WL 6419955 (S.D.OH.), are
both directly on point with the instant case and they pertain to identical Rule
12(b)(5) motions filed by Gree China and Gree Hong Kong. Both the Western
District PA case and the Ohio case involved essentially the same facts and
claims as the instant case against the same defendants. Gree China and
Gree Hong Kong basically made the same arguments as they raise in their
present motion. In both of the stated cases, the courts denied the motions

                                      7
filed by Gree China and Gree Hong Kong. These court found that “if Gree
USA is an agent for purposes of service of process under the law of the state
where service occurred, in this case California, compliance with the Hague
Convention is not required.” Nationwide Mutual Insurance Company v. Gree
USA, Inc., 2019 WL 1244093, *3 (W.D.Pa.). Erie also cites to Nationwide
General Insurance v. Gree USA, Inc., 3:18-cv-12607, (E.D.MI. Nov. 7, 2018),
which is another case directly on point with the present case. Similarly, the
court in the Eastern District of Michigan found that service on Gree USA at
the California Address is effective service on Gree China and Gree Hong
Kong.2 (See Doc. 16, Ex. 7). This court finds the three stated cases, with
factual records nearly identical to the record in this case, persuasive and
concurs with the rationale and findings of the courts in these cases.
      Gree China and Gree Hong Kong rely upon the case of IDS Property
Casualty Ins. Co., v. Gree USA, Inc., 2018 WL 6605896 (D.MN. Dec. 17,
2018). (See Doc. 17-1). In that case, the court granted the motion to dismiss
under Rule 5(b)(5) of Gree China and Gree Hong Kong since it found that the
plaintiff did not effect proper service under the Hague Convention, and it
quashed the service that was made on the two defendants in California,
based on Minnesota law, without dismissing the case. This court does not find
the Minnesota case persuasive. As the court noted in Nationwide Mutual
Insurance Company v. Gree USA, Inc., 2019 WL 1244093, *4 n. 1 (W.D.Pa.),

      2
        The court notes that counsel for Erie also represented the plaintiffs in
all three of the above stated cases.

                                       8
“the holding [in IDS Property Casualty Ins. Co., v. Gree USA, Inc.] [is]
unpersuasive in light of the broader provisions of Rule 4(e) of the Federal
Rules of Civil Procedure permitting service under the rules of the state where
the action is filed or the rules of the state where service is made.”) (emphasis
original).
      Under California law, which is addressed below, Erie was not required
to transmit the summons and complaint to Gree China and Gree Hong Kong
abroad, and Erie complied with California law regarding service on these two
foreign defendants by serving Gree USA, their United States subsidiary, at the
California Address. See Nationwide Property and Casualty Insurance
Company v. Gree USA, Inc., 2018 WL 6419955, *2 (S.D.OH.). As such, Erie
was not required to serve Gree China and Gree Hong Kong in conformance
with the Hague Service Convention.
      B. California Law
      Next, the court considers whether Erie properly served Gree China and
Gree Hong Kong under California law by serving Gree USA, their subsidiary,
at the California Address.
      The court in Nationwide Mutual Insurance Company v. Gree USA, Inc.,
2019 WL 1244093, *3 (W.D.Pa.), addressed service on Gree USA under
California law and stated:
      California Code of Civil Procedure section 416.10 provides that
      service on a corporation may be made “[i]f authorized by any
      provision in Section ... 2110 ... of the Corporations Code ..., as
      provided by that provision. Cal. Civ. P. Code §416.10(d). Section
      2110, in turn, provides that service on a foreign corporation is

                                       9
      valid if a copy of any process is delivered by hand “to any officer
      of the corporation or its general manager in this state.” Cal. Corp.
      Code §2110; and see, SKC Kolon PI, Inc. v. Kaneka Corp., 2010
      WL 11553177, at *2 (C.D.Cal. Nov. 18, 2010).
      The court, id., then explained:

      California law defines “general manager” broadly, to include “any
      agent of the corporation of sufficient character and rank to make
      it reasonably certain that the defendant will be apprised of the
      service made.” Falco v. Nissan North America, Inc., 987 F. Supp.
      2d 1071, 1074 (C.D.Cal. 2013)(internal quotation marks and
      citations omitted). In this regard, under governing and persuasive
      California case law, service upon “a domestic subsidiary of a
      foreign corporation” is sufficient to qualify as service upon a
      general manager where the domestic subsidiary is performing
      functions that the foreign corporation would otherwise be required
      to undertake on its own. Id., citing Khachatryan v. Toyota Motor
      Sales, U.S.A., Inc., 578 F. Supp. 2d 1224 (C.D.Cal. 2008); Gray
      v. Mazda Motor of America, 560 F. Supp. 2d 928, 929-930
      (C.D.Cal. 2008); Yamaha Motor Co., Ltd. v. Superior Ct., 174 Cal.
      App. 4th 264, 94 Cal. Rptr. 3d 494 (2009) (citing Cosper v. Smith
      & Wesson Arms Co., 53 Cal.2d 77, 84, 346 P.2d 409 (1959)). In
      each referenced case, the court concluded that due process is
      met through service upon a domestic subsidiary because the
      domestic sales arm of a foreign corporation provides business
      advantages that would be enjoyed if the foreign corporation
      conducted business in the jurisdiction on its own, and, due to the
      close relationship between the parent and subsidiary, it is
      “reasonably certain that [the foreign entity] would be apprised of
      the service of process.” Falco, 987 F. Supp. 2d at 1077.

See also U.S. Ex. rel. Miller v. Public Warehousing, Co., KSC, 636 Fed.Appx.
947, 949 (9th Cir. 2016) (Ninth Circuit held that under California law, service
can be made on a parent foreign corporation by serving its California
subsidiary if the foreign parent corporation cannot be easily served in
California and the foreign parent corporation and its subsidiary have a
“sufficiently close relationship”, which “depends on the frequency and quality


                                        10
of contact between the parent and the subsidiary, the benefits in California
that the parent derives from the subsidiary, and the overall likelihood that
service upon the subsidiary will provide actual notice to the parent.”) (citation
omitted).
      In the three above cited cases decided in the Western District of
Pennsylvania, the Southern District of Ohio, and the Eastern District of
Michigan, the courts found that service on Gree USA, effectuated in the same
manner that Erie used in this case, was effective service on Gree China and
Gree Hong Kong under California law. See Nationwide Mutual Insurance
Company v. Gree USA, Inc., 2019 WL 1244093, *4 (W.D.Pa.) (“[T]his Court
has no difficulty finding that Gree USA serves as the sales arm of Gree Hong
Kong and Gree China, and that the relationship between each entity is
sufficiently close that each foreign entity most certainly would have been
apprised of service of process. Under such circumstances, California law
permits service of process to be effectuated upon Gree USA as the general
manager of Gree Hong Kong and Gree China.”); Nationwide Property and
Casualty Insurance Company v. Gree USA, Inc., 2018 WL 6419955, *2
(S.D.OH) (court held that “service on Gree USA was sufficient under
California law for Gree China and Gree Hong Kong.”).
      This court finds no merit to the contention of Gree China and Gree Hong
Kong that Erie’s service on them by hand delivering the summons and
complaint to “Michele”at the California Address, who Erie has shown was the
person in charge at Gree USA at the time of service, and by then mailing

                                       11
copies of the summons and complaint to Ming Chu Dong at the California
Address was not sufficient. See Nationwide Mutual Insurance Company v.
Gree USA, Inc., 2019 WL 1244093, *4 (W.D.Pa.) (The court cited to the
Southern District of Ohio and the Eastern District of Michigan Gree USA
cases and stated that “[i]n both instances, the court determined that service
upon an individual with apparent authority at the designated subsidiary’s place
of business [i.e., the Gree USA business address] satisfies the alternative
method of service [with respect to Gree China and Gree Hong Kong]
contemplated by Cal. Civ. Proc. §415.20 ....”). Thus, the court finds that Erie’s
service on Gree USA by hand delivering the summons and complaint to the
person in charge at Gree USA’s business address is proper on Gree China
and Gree Hong Kong under California law. See Cal. Civ. Proc. §416.10 and
§415.20(a). See Nationwide Mutual Insurance Company v. Gree USA, Inc.,
2019 WL 1244093, *3 (W.D.Pa.); Nationwide Property and Casualty
Insurance Company v. Gree USA, Inc., 2018 WL 6419955 (S.D.OH); and
Nationwide General Insurance Company v. Gree USA, 18-cv-12607 (E.D.MI).
      Gree China and Gree Hong Kong attempt to distinguish the Ohio and
Michigan cases by pointing out that the plaintiff in those cases served
different persons at the Gree USA business address, with last names
provided on the affidavits of service. They also argue that “Michelle” is not
Gree USA’s designated agent for service of process and that she does not
hold any of the positions listed under California law, §416.10. Gree China and
Gree Hong Kong offer no evidence to support their contentions regarding

                                       12
Michelle’s position with Gree USA. Conversely, Erie has evidence in the form
of sworn proofs of service, (Docs. 9 & 12), to show that Michelle was the
“person in charge of the business address of Ming [C]hu Dong”, i.e. the
business address of Gree USA, regarding the personal service on Gree China
and Gree Hong Kong. Nor do Gree China and Gree Hong Kong dispute that
personal service was made by Erie at the Gree USA business address in
California and via mail addressed to Ming Chu Dong at the Gree USA office.
Thus, the court finds no merit to the distinctions raised by Gree China and
Gree Hong Kong. See Nationwide Property and Casualty Insurance Company
v. Gree USA, Inc., 2018 WL 6419955, *2 (S.D.OH.) (“California law defines
‘general manager’ broadly to allow service on a foreign corporation through
its domestic subsidiary” and, Cal. Civ. Proc. §415.20 allows for personal
service on “the person who is apparently in charge” of the office) (citation
omitted). Further, Erie also complied with the alternative method of service
permitted by §415.20 by mailing the summons and complaint to Ming Chu
Dong, the Chairperson of Gree USA and the person who is in charge, at Gree
USA’s business address.
     Based on its undisputed exhibits, (Doc. 16), Erie has established that
due to the close corporate relationship between Gree USA and Gree China
and Gree Hong Kong it is “reasonably certain that [the foreign parent
corporations] would be apprised of the service of process.” Falco, 987
F.Supp. 2d at 1077. In fact, as Erie states, “Gree USA is nothing more than
an alter ego for Gree China and Gree Hong Kong given the common officers

                                    13
and control asserted over Gree USA by its foreign masters.” (Doc. 15 at 8).
           Finally, since service on Gree USA was sufficient under California law
for Gree China and Gree Hong Kong, the place where service was made on
them at Gree USA’s business address, the court need not address
defendants’ contention that service was not sufficient under Pennsylvania law.
See Nationwide Mutual Insurance Company v. Gree USA, Inc., 2019 WL
1244093, *2 (under Rule 4(e), service on a foreign corporation within a judicial
district of the United States may be accomplished by “following state law for
serving a summons in the state where the district is located or where service
is made....”) (citing Fed.R.Civ.P. 4(e)(1)). Here, under Rule 4, Erie served its
complaint as prescribed by the law of the state where service was made.


IV.        CONCLUSION
           For the reasons discussed above, the motion to dismiss Erie’s
complaint, (Doc. 1), for improper service of process, or, in the alternative, to
quash service, filed by Gree China and Gree Hong Kong, (Doc. 14), is
DENIED IN ITS ENTIRETY. An appropriate order shall follow.




                                           s/ Malachy E. Mannion
                                           MALACHY E. MANNION
                                           United States District Judge

Date: March 28, 2019
18-2126-01.wpd




                                         14
